Citation Nr: 1031559	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-31 654	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a hip 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a leg 
disability.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased schedular rating for tinnitus, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1948 to March 
1950 and from August 1950 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The claims of service connection for a hip disability and a leg 
disability, as well as the claims for an increase for bilateral 
hearing loss and tinnitus, are addressed in the decision below.  
In the decision, a previously denied claim of service connection 
for an eye disability is reopened.  The underlying claim of 
service connection for an eye disability is the subject of a 
remand that follows the decision below.)


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO denied a petition to 
reopen claims of service connection for an eye disability and a 
hip disability, and also denied a claim of service connection for 
a leg disability.

2.  Evidence received since the RO's May 2004 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for an eye disability and it raises a 
reasonable possibility of substantiating the underlying claim.

3.  Evidence received since the RO's May 2004 decision does not, 
by itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for a hip disability; nor does it 
raise a reasonable possibility of substantiating the claim.

4.  Evidence received since the RO's May 2004 decision does not, 
by itself or when considered with previous evidence of record, 
raise a reasonable possibility of substantiating the claim of 
service connection for a leg disability.

5.  Audiological evaluations reflect that the Veteran's service-
connected bilateral hearing loss has been manifested by no worse 
than level VIII hearing impairment in the right ear and level VII 
hearing impairment in the left ear.

6.  The Veteran experiences recurrent bilateral tinnitus; he has 
been assigned a rating of 10 percent, the maximum schedular 
rating available under 38 C.F.R. § 4.87 (Diagnostic Code 6260).


CONCLUSIONS OF LAW

1.  The May 2004 RO decision, which denied the Veteran's petition 
to reopen claims of service connection for an eye disability and 
a hip disability, and also denied a claim of service connection 
for a leg disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for an eye disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a hip disability has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a leg disability has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  The criteria for a rating in excess of 40 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2009).

6.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate 10 percent ratings for each ear. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision has been accomplished as to the petitions to reopen the 
claims of service connection for a hip disability and a leg 
disability, and the rating issues concerning bilateral hearing 
loss and tinnitus.  Through an August 2005 notice letter, the RO 
notified the Veteran of the information and evidence needed to 
substantiate his claims of service connection and claims for an 
increase.  The August 2005 letter told the Veteran that new and 
material evidence was needed to reopen the previously denied 
service connection claims concerning a hip disability and a leg 
disability.  New and material evidence was defined and the 
Veteran was told when and why the claims were previously denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The August 2005 
letter also told the Veteran that the evidence should show that 
his service-connected disabilities had gotten worse.  By a 
January 2007 letter, the Veteran was provided with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although 
the complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly re-
adjudicated in September 2009, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the August 2005 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disabilities.  Consequently, a remand of these four issues for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with these four 
issues.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Lexington, Kentucky.  
The Veteran has not identified any private treatment providers.  
In April 2006, the RO requested records concerning the Veteran 
from the Social Security Administration (SSA).  SSA responded 
that the records were destroyed.  The Veteran was informed of the 
result of this request and he indicated that he does not have any 
of his SSA records.

Additionally, the Veteran was provided multiple VA examinations 
in connection with his claims for an increase, the reports of 
which are of record.  The examination reports contain sufficient 
evidence by which to evaluate the Veteran's bilateral hearing 
loss in the context of the rating criteria.  Although the claims 
file was not reviewed by the examiners, accurate medical 
histories were noted and a review of the claims file is not 
essential in cases such as this, where the primary purpose of the 
examinations was to produce audiometric testing results to 
determine the Veteran's current level of hearing impairment.  
Moreover, although a VA examination was not provided in 
connection with the hip disability or leg disability claim, the 
duty to provide an examination does not apply to a claim to 
reopen a finally adjudicated claim without the submission or 
receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As discussed in detail in the analysis 
section, these two claims have not been reopened; thus, an 
examination is not required.  Therefore, VA has properly assisted 
the Veteran in obtaining any relevant evidence.



II. Analysis

A. Petition to Reopen Previously Denied Claims

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran contends that service connection is warranted for 
eye, hip, and leg disabilities.  He asserts that he developed the 
disabilities as a result of his active military service.

By way of background, the Veteran initially filed an application 
for benefits in July 1989 that included claims of service 
connection for an eye disability and a hip disability.  By a 
January 1990 rating decision, the RO denied those two claims 
(characterized as refractive error and bilateral hip arthritis).  
The Veteran appealed the denials.   In December 1990, the Board 
denied service connection for an eye disability and a hip 
disability.  The denial of the eye disability claim included any 
chronic acquired eye disability and refractive error.  The denial 
of the hip disability claim included arthritis.  The Board's 
December 1990 decision is final.  38 U.S.C. § 4004(b) (1988); 
38 C.F.R. § 19.104 (1990).

In January 2004, the Veteran petitioned to reopen the claims of 
service connection for an eye disability and a hip disability.  
He also filed a new claim of service connection for a leg 
disability.  By a May 2004 rating decision, the RO denied the 
petition to reopen the claims of service connection for an eye 
disability (characterized as refractive error and presbyopia) and 
a hip disability, and also denied the claim of service connection 
for a bilateral leg disability.  By a letter, dated later in May 
2004, the Veteran was notified of the decision and notified of 
his appellate rights.

In July 2005, the Veteran indicated that he wanted to appeal the 
decision.  Later that month, the RO informed the Veteran that the 
July 2005 statement was untimely (not received within one year of 
the May 2004 notification letter) in order to constitute a valid 
notice of disagreement (NOD).  The RO accepted the July 2005 
statement as a petition to reopen the claims of service 
connection for an eye disability, a hip disability, and a leg 
disability.  The Veteran did not appeal the determination that 
the NOD was untimely and the May 2004 RO decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  In January 2006, the RO denied the petition to reopen 
the three service connection claims on account of the absence of 
a submission of new and material evidence.  The appeal of that 
decision is the basis for the issues that are now before the 
Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2009).  (The Board notes that 38 C.F.R. § 3.156 was 
revised, effective October 6, 2006, but the changes affect only 
those claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new and 
material evidence in 38 C.F.R. § 3.156(a) remains the same.)

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claims now under 
consideration is the May 2004 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no time 
during the claims process did the RO reopen any of the three 
claims.

The evidence of record at the time of the May 2004 RO decision 
included:  service treatment records; examinations reports and 
treatment records from the Lexington VAMC, dated from July 1988 
to April 2004; and applications for benefits and statements from 
the Veteran.

Since the May 2004 decision, the new evidence that has been added 
to the record includes:  examination reports and treatment 
records from the Lexington VAMC, dated from July 1991 to 
September 2009; and statements from the Veteran and his 
representative.



1. Eye Disability

The December 1990 Board decision denying the claim on the merits 
and the May 2004 RO decision denying the petition to reopen the 
claim both noted that a refractive error is generally not a 
disability for which compensation may be authorized because it is 
not a disease or injury within the meaning of applicable law.  
38 C.F.R. §§ 3.303(c), 4.9 (2009).  This is so, unless such 
defect was subjected to a superimposed disease or injury which 
created additional disability.  See, e.g., 55 Fed. Reg. 45711 
(Oct. 30, 1990) (citing to VAOPGCPREC 82-90 (July 18, 1990)).

The evidence of record at the time of the May 2004 RO decision 
showed that the Veteran had refractive error both during military 
service and during post-service treatment at the Lexington VAMC.  
A review of the new evidence of record includes additional VA 
records showing treatment for eye problems.  Notably, an August 
2004 entry indicates that the Veteran had refractive error and 
the error included a myopic shift due to cataracts.  
Additionally, a December 2006 entry reflects that the Veteran's 
cataracts were affecting his vision.

Based on this new evidence, the Veteran appears to have 
refractive error that may be subjected to a superimposed disease 
in cataracts.  This type of evidence was not previously of record 
when the prior decisions were made.  That is, the previous 
evidence only showed that the Veteran had refractive error 
without any superimposed disease or injury.  As a result, the 
Board finds that the additional VA treatment records constitute 
new and material evidence in connection with the claim of service 
connection for an eye disability.  The evidence is new because it 
was not previously before VA decision makers.  It is also 
material because it is supporting evidence of the current 
disability element of the service connection claim, at least in 
the sense of a disability within the meaning of applicable law 
and not merely refractive error.  The evidence is not dispositive 
as to the origin of an eye disability, but it nevertheless 
relates to an unestablished fact necessary to substantiate the 
underlying claim and it raises a reasonable possibility of 
substantiating the claim when considered with the previous 
evidence of record.  Accordingly, the claim of service connection 
for an eye disability is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

2. Hip Disability

When the Board denied the hip claim on the merits in December 
1990, it acknowledged that the Veteran had a current disability 
at that time.  Evidence from the Lexington VAMC showed a 
diagnosis of degenerative joint disease of the hips in July 1989.  
The Board denied the claim because the hip disability was 
clinically reported many years after military service, there were 
no complaints or findings regarding the hips in the service 
treatment records, and no contradicting clinical report related 
any hip disability to military service.

At the time of the May 2004 RO decision, the evidence continued 
to establish a current disability.  VA treatment records showed 
that the Veteran underwent a total right hip replacement in 1990 
and a total left hip replacement in 1991.  The RO denied the 
petition to reopen the claim because the evidence showed that the 
Veteran's bilateral hip disability had its onset many years after 
military service and there was no new and material evidence 
relating the disability to military service.

After reviewing the evidence received since the RO's May 2004 
decision, the Board finds that the evidence does not, by itself 
or when considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for a hip disability; nor does it raise a reasonable 
possibility of substantiating the claim.  The additional medical 
evidence from the Lexington VAMC documents continued treatment 
for a right and left hip disability.  The records reflect that 
the Veteran has complained of bilateral hip pain and has 
undergone revision surgery of both his right and left hip 
replacements.  Although this evidence is new in the sense that it 
was not previously before VA decision makers, it is not material 
because the current disability element of the Veteran's service 
connection claim was previously established.  In contrast, the 
medical evidence does not pertain to an in-service injury or 
disease.  Additionally, none of the medical professionals 
indicated that either the Veteran's right or left hip replacement 
is attributable to his military service.  Thus, the new medical 
evidence does not related to an unestablished fact necessary to 
substantiate the claim of service connection for a hip 
disability; nor does it raise a reasonable possibility of 
substantiating the claim.

The only new evidence that links a hip disability to his active 
military service is in the form of the Veteran's own statements 
in support of the claim.  The Veteran has linked his bilateral 
hip disability to his military service but to no specific injury 
or disease.  Previously, the Veteran linked his hip problems to 
an in-service motor vehicle accident that occurred in 1955 or 
1956.  However, this evidence was already considered by the Board 
in the December 1990 decision.  Essentially, the Veteran's new 
statements are redundant of his earlier statements linking a hip 
disability to military service.  As noted previously, new and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened.  See 38 C.F.R. § 3.156(a).

Although credibility is to be presumed for the purposes of a new 
and material evidence analysis, competency is still required to 
provide a probative opinion on a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no indication 
that the Veteran possesses the appropriate medical training or 
expertise to provide such an opinion as to the origin or etiology 
of his bilateral total hip replacement or earlier hip arthritis.  
In some instances, lay evidence can be competent and credible 
evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  However, the Board does not find that 
lay evidence is sufficient to establish a nexus in this instance 
where the theory pertains to a potential relationship between a 
joint replacement and a possible distant injury from many decades 
earlier.  Consequently, the Veteran's statements alone are not 
sufficient to reopen the claim.

3. Leg Disability

When the RO denied the leg claim on the merits in May 2004, it 
determined that there was no in-service injury, disease, or event 
that could cause a leg disability as the Veteran's service 
treatment records were negative for any complaints of, injury to, 
treatment for, or diagnosis of a leg disability.  Additionally, 
the RO determined that there was no current leg disability as 
there was no disability diagnosed in the VA treatment records 
that were associated with the claims file at that time.  
Essentially, none of the three elements of a service connection 
claim were established.

A review of the new medical evidence reveals that the Veteran 
fell and fractured his left fibula in May 2005.  Additionally, 
leg length discrepancy has been added to the Veteran's 
computerized problem list concerning his medical history.  
Because the new evidence tends to establish the existence of a 
current leg disability, it relates to an unestablished fact 
necessary to substantiate the claim of service connection for a 
leg disability.  Previously, a current leg disability was not 
shown.  However, in order to constitute new and material 
evidence, the evidence must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  Here, the 
Board finds that the evidence does not raise a reasonable 
possibility of substantiating the claim because there remains no 
indication that either of the two newly identified leg 
disabilities had its onset during, or are otherwise attributable 
to, the Veteran's military service.

None of the Veteran's treating physicians has linked a leg 
disability to military service.  The only new evidence that the 
Veteran has a leg disability that is related to his military 
service is in the form of the Veteran's own statements in support 
of the claim.  The Veteran has linked his leg disability to his 
military service but to no specific injury or disease.  He stated 
that he complained of leg pain for the last ten years of his 
military service.  However, this statement was already considered 
by the RO in the May 2004 decision.  Essentially, the Veteran's 
new statements are redundant of his earlier statements linking a 
leg disability to military service.  As noted previously, new and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened.  See 38 C.F.R. § 3.156(a).

Although credibility is to be presumed for the purposes of a new 
and material evidence analysis, competency is still required to 
provide a probative opinion on a medical matter.  See Espiritu, 
2 Vet. App. at 494.  Similar to the claim concerning a hip 
disability, there is no indication that the Veteran possesses the 
appropriate medical training or expertise to provide such an 
opinion as to the origin or etiology of a leg disability, 
particularly his leg length discrepancy.  In some instances, lay 
evidence can be competent and credible evidence of etiology.  See 
Jandreau, 492 F.3d at 1376-77.  For instance, his lay opinion 
that his May 2005 fibula fracture occurred as a result of falling 
may be sufficient, but the injury clearly occurred after service 
in May 2005.  However, the Board does not find that lay evidence 
is sufficient to establish a nexus in this instance where the 
theory pertains to a potential relationship between a leg 
disability, such as leg length discrepancy, and a possible 
distant injury from many decades earlier.  Consequently, the 
Veteran's statements alone are not sufficient to reopen the 
claim.

4. Conclusion

Under these circumstances, the Board concludes that new and 
material evidence has not been received in regards to the claims 
of service connection for a hip disability and a leg disability; 
hence, the requirements to reopen the two claims have not been 
met, and the appeals must be denied.  As new and material 
evidence to reopen the finally disallowed claims has not been 
received, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  The claim of 
service connection for an eye disability is reopened and the 
underlying claim is addressed further in the remand that follows 
the Board's decision.

B. Rating Claims

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  Consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

1. Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been 
evaluated as 40 percent disabling.  The assigned evaluation for 
hearing loss is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Under the applicable criteria, 
ratings for hearing loss are determined in accordance with the 
findings obtained on audiometric examinations.  Evaluations of 
hearing impairment range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate the 
rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2009).

Additionally, the regulations allow for evaluating exceptional 
patterns of hearing impairment.  When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a) (2009).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  In light of 
the audiological examination results of record, these provisions 
do not apply in the Veteran's case.

A VA audiological examination was afforded to the Veteran in 
August 2005.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  The examination results documented a 
puretone threshold average of 72.50 for the right ear and 71.25 
for the left ear.  The Maryland CNC speech recognition score was 
56 percent for the right ear and 64 percent for the left ear.  
Based on those results with the utilization of Table VI, the 
Veteran had level VIII hearing impairment in the right ear and 
level VII hearing impairment in the left ear.  Applying the 
results to Table VII, a 40 percent disability rating is warranted 
for bilateral hearing loss based on the August 2005 audiological 
examination results.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

The Veteran underwent further VA audiological examination in 
March 2008.  A diagnosis of bilateral sensorineural hearing loss 
was provided.  At that time, examination results documented a 
puretone threshold average of 72.50 for the right ear and 75 for 
the left ear.  The Maryland CNC speech recognition score was 
76 percent for both ears.  Based on those results with the 
utilization of Table VI, the Veteran has level IV hearing 
impairment in the right ear and level V hearing impairment in the 
left ear.  Applying the results to Table VII, a 10 percent 
disability rating is warranted for bilateral hearing loss based 
on the March 2008 VA examination.

In July 2009, the Veteran was afforded another VA audiological 
examination in connection with the claim.  A diagnosis of 
bilateral sensorineural hearing loss was provided.  At that time, 
examination results documented a puretone threshold average of 
73.75 for the right ear and 75 for the left ear.  The Maryland 
CNC speech recognition score was 64 percent for the right ear and 
68 percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran has level VII hearing 
impairment in the right ear and level VI hearing impairment in 
the left ear.  Applying the results to Table VII, a 30 percent 
disability rating is warranted for bilateral hearing loss based 
on the July 2009 VA examination.

Given the puretone threshold averages and speech recognition 
scores, the Veteran's hearing impairment appeared to worsen 
between the two most recent VA examinations.  However, the 
hearing impairment was not as severe as what was shown during the 
August 2005 examination.  The rating criteria simply do not call 
for a rating in excess of 40 percent for these levels of hearing 
impairment.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

During the claim process, the Veteran received treatment at the 
Lexington VAMC and hearing loss was listed in the computerized 
problem list concerning his medical history.  The VA treatment 
records do not contain the type of audiometric testing results 
that were detailed in the VA examinations reports by which to 
evaluate the Veteran's hearing loss.  They do not provide a basis 
for a higher evaluation.

In consideration of the objective audiometric examination results 
that have been made a part of the record from the time period one 
year before the claim for an increase was filed, the Board 
concludes that the Veteran's bilateral hearing loss has been no 
more than 40 percent disabling.  The Board has considered the 
Veteran's submitted statements by which he contends that his 
hearing loss is worse than it is currently rated.  The Veteran 
also contends that VA's testing is not accurate and does not 
adequately consider real life circumstances.  The Board finds 
that the regulations specifically set forth the manner in which a 
veteran's hearing impairment is evaluated.  Sections 4.85 and 
4.86 detail the specific criteria for disability ratings as 
described above.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from hearing loss in civil occupations.  
38 C.F.R. § 4.1.  VA has determined that the audiometric and 
speech discrimination testing is the appropriate method for 
evaluating hearing impairment.  See 64 Fed. Reg. 25202-210 (May 
11, 1999); 52 Fed. Reg. 44117-122 (Nov. 18, 1987).  The Board is 
bound by the regulations that require a mechanical application of 
the rating criteria.  Therefore, a rating of 40 percent is 
appropriate and a higher rating is not warranted at any time 
during the claim process.



2. Tinnitus

VA audiological examinations conducted during the pendency of the 
claim reflect that the Veteran has recurrent bilateral tinnitus.  
The Veteran states that the noise in his ears has become louder.

Tinnitus is evaluated under Diagnostic Code 6260.  Under that 
diagnostic code, a maximum schedular rating of 10 percent is 
assigned for recurrent tinnitus.  Note 2 following the diagnostic 
code states "assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both ears, 
or in the head."  38 C.F.R. § 4.87 (Diagnostic Code 6260) 
(2009).

The evidence reflects that the Veteran experiences recurrent 
bilateral tinnitus.  He has been assigned a 10 percent rating 
throughout the pendency of the claim.  Because 10 percent is the 
highest schedular rating allowed for tinnitus, there is no legal 
basis for the assignment of a higher schedular rating.

The Board notes that the assignment of separate 10 percent 
ratings for each ear is also not permissible.  According to Note 
2, only a single evaluation for recurrent tinnitus is allowable.  
The United States Court of Appeals for the Federal Circuit 
affirmed VA's longstanding interpretation of Diagnostic Code 6260 
as authorizing only a single 10 percent rating for tinnitus, 
regardless of whether the tinnitus was unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing 
previous versions of Diagnostic Code 6260).  Consequently, the 
claim for an increased schedular rating for tinnitus must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack of 
legal merit).

3. Conclusion

The above determinations in regards to bilateral hearing loss and 
tinnitus are based upon consideration of applicable rating 
provisions.  The July 2009 VA examination report describes the 
effects of the Veteran's disabilities on his daily life.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by 
the examiner that the Veteran has difficulty communicating with 
others, especially in noisy environs.  Ambulating, dressing, 
feeding, bathing, driving, toileting, and grooming are not 
affected.  Such an effect does not take the Veteran's case 
outside the norm as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his hearing loss have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claims 
for an increase for bilateral hearing loss and tinnitus must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The Veteran's claim of service connection for an eye disability 
is reopened; to this limited extent, the appeal of this issue is 
granted.

The petition to reopen a claim of service connection for a hip 
disability is denied.

The petition to reopen a claim of service connection for a leg 
disability is denied.

An increased rating for bilateral hearing loss is denied.

An increased rating for tinnitus is denied.




REMAND

A remand is warranted for the claim of service connection for an 
eye disability.  Given that the Board has found that the claim 
should be reopened, the agency of original jurisdiction must 
adjudicate the claim on the merits in the first instance.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As noted in the decision, treatment records from the Lexington 
VAMC document that the Veteran has refractive error and cataracts 
may be affecting his vision.  The VA treatment records also 
include diagnoses of:  presbyopia; ocular hypertension; primary 
open-angle glaucoma; corneal endothelial dystrophy, nevi on the 
right eye; and blepharitis.

The Veteran's service treatment records contain multiple entries 
of treatment for complaints involving the eyes.  In October 1949, 
during his first period of military service, the Veteran was seen 
for complaints of redness and pain in the right eye since August 
1949.  The assessment was acute conjunctivitis of the right eye.  
A December 1949 entry indicates that the Veteran had 
conjunctivitis for the previous three months.  Photophobia was 
listed in a separate December 1949 entry.  In August 1955, during 
the Veteran's second period of uninterrupted military service, he 
was treated with ointment for bilateral conjunctivitis and 
blepharitis with crusting.  Blepharitis was again noted in 
November 1955.  It appears that the Veteran was first prescribed 
glasses in July 1956.  In August 1956, the Veteran had a left eye 
abscess drained.

The service records also include a January 1958 entry showing 
treatment for a stye on the right eye.  In April 1959, the 
Veteran complained of a foreign body in the right eye after he 
was sawing wood.  No foreign body was found on examination, but 
it was noted that the Veteran had conjunctivitis.  A January 1960 
eye clinic record documents symptoms of recurrent redness, 
discharge, and foggy vision.  A history of styes, blepharitis, 
and photophobia was noted.  The impression was blepharitis.  In 
February 1960, the Veteran had a lesion removed near his right 
eye.  Blepharitis was noted again in an August 1960 entry as was 
chronic conjunctivitis in January 1961.  An early abscess on the 
left eye was identified in September 1962.  In January 1964, 
conjunctivitis was identified in the right eye.  Examinations in 
December 1968, December 1969, and the separation examination in 
April 1970 included a notation of defective visual acuity.

On remand, the Veteran should be scheduled for a VA eye 
examination in order to identify his current eye disabilities, 
including whether he has refractive error with a superimposed 
injury or disease.  Additionally, an opinion should be obtained 
from the prospective examiner as to whether the Veteran has an 
eye disability that had its onset during, or is otherwise 
attributable, to his active military service.  The Veteran has 
not yet been afforded an examination in connection with his 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  That is, at least not since he filed his claim to 
reopen.  (The Veteran underwent a VA eye examination in November 
1989, but the report does not include a nexus opinion.)

It appears that the Veteran continues to receive regular 
treatment for eye problems at the Lexington VAMC.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since September 2009) 
from the Lexington VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination of his eyes.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.  The examiner should 
identify the Veteran's eye disabilities.  
The examiner should also comment on whether 
the Veteran has refractive error with a 
superimposed injury or disease, including 
cataracts.  Based on a review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has a 
current eye disability that had its onset 
during, or is related to, his active 
military service, with particular 
consideration of the in-service treatment 
concerning the eyes described in the 
section above.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service onset.  
All opinions should be set forth in detail 
and explained in the context of the record.  
An opinion should be provided for each 
identified eye disability.

3.  After undertaking any other development 
deemed appropriate, adjudicate the claim of 
service connection for an eye disability on 
the merits.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


